DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the electromagnet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goh (US 20180160648).

Regarding claim 1, Goh teaches an interactive pet feeding device comprising a feeding device body (Fig. 5), wherein the feeding device body comprises:
a pet food feeding control device ([0004]), the pet food feeding control device being configured to realize quantitative feeding of pet food and prevent jamming of the pet food ([0005]); and
a shake detection module ([0007]: “gyroscope configured to detect… rotation data to the controller”), the shake detection module being configured to detect the motion state of the feeding device body ([0043]), the shake detection module being connected to a control module to implement data communication ([0007]: “controller can be configured to receive the rotation data from the gyroscope”), and the control module implementing data communication with a mobile terminal through a wireless transmission module ([0043]: “through application” on a mobile device to communicate to store voice recordings),
wherein the feeding device body further comprises an upper casing (#2), a lower casing provided below the upper casing (#12, Fig. 7), the upper casing and the lower casing being connected to form an inside hollow chamber (hollow chamber for containing components #3-#9); and
wherein the shake detection module includes a gyroscope ([0007]);
the control module includes a control chip ([0025]: “MCU”);
the gyroscope is electrically connected to the control chip ([0043]);
the control chip is further connected to a sound and light alarm module ([0043]; [0005]). 
Goh discloses the claimed invention except for the location of the gyroscope and control chip.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gyroscope and control chip inside the lower casing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Doing so would provide a secure location for the shake detection components far from the food location, keeping the electronic components safer from food particle fallout. 

Regarding claim 2, Goh teaches the interactive intelligent pet feeding device of claim 1, wherein an upper part of the chamber is provided with a granary (#4/#5), the pet food feeding control device being located below the granary (previously modified into #12), a top lid being provided above the upper casing (#1), and a feeding bowl being provided outside the lower casing (a feeding bowl located outside the lower casing fails to further define the pet feeding device). 

Regarding claim 6, Goh teaches the interactive intelligent pet feeding device of claim 2, wherein the lower casing is further provided with a balancing weight placement area (balancing weight #8 in placement area #9 within lower casing #12, see Fig. 7).

Regarding claim 7, Goh teaches the interactive intelligent pet feeding device of claim 1. Goh teaches:
a battery pack ([0051]), 
the control chip ([0025]: “MCU”), 
the battery pack is electrically connected to the control chip ([0030]: remotely turn power on and off by transmitting a wireless signal to the MCU), the gyroscope and the electromagnet (connected to MCU which is connected to the battery, electromagnet in motor [0026]), and 
the battery pack is further connected to a power switch and a charging interface ([0053]). 
The specific arrangement of the components is not specifically disclosed. Goh discloses the claimed invention except for the relative location of the control chip and battery pack.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the battery pack above the control chip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Doing so would provide the battery in a location which is between the control chip in the lower casing allowing for the motor to be above the control chip and be closer to the food storage component while still being close to the other components requiring power. 

Regarding claim 9, Goh teaches the interactive pet feeding device of claim 1, wherein the wireless transmission module comprises one or more of a WIFI module, a 3G module, a 4G module, a Bluetooth module and a 2.4G module ([0025]).

Regarding claim 10, Goh teaches the interactive intelligent pet feeding device of claim 1, wherein the mobile terminal comprises a mobile phone or a Tablet PC ([0002]).



Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:

The present application claims in claim 11 a pet feeding device having a feeding device body comprising a shake detection module which detects motion of the feeding device body and communicates with a control device to realize quantitative feeding of pet food wherein the pet food device includes stirring teeth provided at an upper side of a granary baffle. Berckmans teaches a feeding device having a body, a shake detection module, and a control device, working to deliver food, the shake detection module configured to detect a motion state of the body and being connected to a control module to implement data communication through a wireless transmission module. Berckmans also teaches a granary portion provided with a feeding funnel and an electromagnet connected to the control module. However, neither Berckmans nor any known prior art teach or render obvious the use of stirring teeth which are located at an upper side of the granary baffle.  Therefore, claim 11 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647